Citation Nr: 0727685	
Decision Date: 09/04/07    Archive Date: 09/14/07	

DOCKET NO.  91-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from May 20, 1998, and in excess of 20 percent from 
October 4, 1989, for duodenal ulcer.

2.  Entitlement to an initial increased (compensable) 
evaluation from September 24, 1987, and in excess of 10 
percent from October 4, 1989, for residuals of a right knee 
cartilage injury. 

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with hiatal hernia and Barrett's 
esophagus, status-post Nissen fundoplication. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1943 to 
October 1945.  For combat service in the European Theater 
during World War II, he was awarded the Combat Infantryman 
Badge, among others, and he was a prisoner of war of the 
German Government from February 1944 to May 1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from adverse rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In 1999, the Board 
remanded for additional evidentiary development, including VA 
examinations.  In January 2003, the Board denied increased 
evaluations for the veteran's service-connected duodenal 
ulcer and right knee disability.  In July 2005, the US Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
January 2003 decision with respect to these issues based 
principally on a finding of an inadequate VA knee 
examination.  In February 2006, the Board remanded the appeal 
to comply with the Court's decision.  During the pendency of 
this appeal, the veteran perfected an additional appeal on 
the service connection issue listed above.  That issue will 
be decided on the merits.  The issues of increased evaluation 
for ulcer and right knee must again be remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Gastroesophageal reflux disease (GERD) with hiatal 
hernia, and Barrett's esophagus, status-post Nissen 
fundoplication all had onset many years after the veteran was 
separated from service, and no competent medical or other 
objective evidence shows or suggests that this disability is 
attributable to any incident, injury or disease of active 
military service, or is secondary to service-connected peptic 
ulcer disease.  


CONCLUSION OF LAW

Gastroesophageal reflux disease (GERD) with hiatal hernia and 
Barrett's esophagus, status-post Nissen fundoplication was 
not incurred or aggravated during service, and is not 
secondary to or aggravated by other service-connected 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice with respect to 
this issue in September 2003, prior to the issuance of the 
initial adverse rating decision now on appeal from May 2004.  
This notice informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
It is clear from a review of the veteran's extensive, multi-
volume claims folder that all relevant evidence has been 
collected for review.  The service medical records were 
already on file, and it is clear that the veteran receives 
all or most of his medical treatment from VA facilities, and 
all of these records have been associated with the claims 
folder.  The veteran has received numerous VA examinations, 
including an examination with claims folder review and 
request for clinical opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  The veteran is also noted to have 
the assistance of a reputable Veteran's Service Organization, 
and private counsel.  VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 185 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases which are 
shown to have become manifest to a compensable degree within 
one year after service separation, and there is also a list 
of diseases which may be presumed to be related to a 
veteran's internment as a prisoner of war, but GERD with 
hiatal hernia and Barrett's esophagus with hiatal hernia is 
not a presumptive disease in accordance with any applicable 
laws and regulations.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  This is called secondary service 
connection.  38 C.F.R. § 3.310(a).  Moreover, any increase in 
severity (aggravation) of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

Analysis:  The veteran first filed a claim for service 
connection for GERD, hiatal hernia, Barrett's esophagus, and 
status-post Nissen fundoplication some 50 years after he was 
separated from service.  The veteran contends that he 
incurred these diseases during service, or that they are 
directly secondary to service-connected duodenal ulcer.  He 
has written that he developed Barrett's esophagus as a 
consequence of exposure to concussion from high explosive 
shells during World War II.  He has also written that he has 
subjectively experienced gastrointestinal upset and other 
symptoms consistently from the time of service until present.  
Of course, although the veteran is certainly competent to 
provide his own description of adverse symptoms during his 
lifetime, he lacks the requisite medical expertise to provide 
a competent clinical opinion with respect to the issue now on 
appeal.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

There is certainly no evidence that the veteran was treated 
or diagnosed during service for GERD, hiatal hernia, 
Barrett's esophagus, or status-post Nissen fundoplication.  A 
VA gastrointestinal evaluation recorded a history of duodenal 
ulcer in 1947, with current upper GI findings of small peptic 
ulcer on the duodenal bulb.  Service connection for duodenal 
ulcer was granted in 1988 on the basis that duodenal ulcer is 
a disease presumed related to the veteran's status as a 
prisoner of war.  A 10 percent evaluation reflective of mild 
symptoms was assigned effective in 1988, and remained in 
effect until an increase to 20 percent was granted effective 
in July 1996.  

In March 1995, nearly 50 years after the veteran was 
separated from service, he underwent a biopsy for Barrett's 
esophagus at the Loyola University Medical Center.  The 
biopsy was negative for malignancy.  The veteran was provided 
a Nissen fundoplication, a surgical procedure to treat GERD 
and hiatal hernia, in December 1995, which is shown to have 
resulted in a significant improvement in GI symptoms.  A 
physician wrote in June 1996 that he had treated the veteran 
for GERD for several years and that he had an uneventful 
recovery from Nissen fundoplication surgery in December 1995.  

VA treatment records document that the veteran underwent an 
upper endoscopy in April 1997, at which time the duodenum was 
normal.  There was a history of Barrett's esophagus noted, 
and evidence of a Nissen wrap on retroflexion.  VA treatment 
records thereafter reveal that the veteran's weight remained 
stable, and his Barrett's did not progress in severity.  
Follow-on treatment records reveal that the veteran takes 
medication for control of GERD with good result.  VA EGD 
testing in May 2003 showed Barrett's without dysplasia and 
heliobacter pylori on antral biopsies.  At this time, reflux 
symptoms were noted to have been relatively quiescent.  The 
veteran continued to deny weight loss or dysphagia.  

In April 2004, a review of the record resulted in a clinical 
opinion that the veteran's Barrett's esophagus and 
gastroesophageal reflux are not likely related to his 
presumptive service-connected peptic ulcer disease and are 
not secondary to service-connected peptic ulcer disease, and 
were not aggravated beyond ordinary progress by peptic ulcer.  
Indeed, the veteran's peptic ulcer had been successfully 
treated by this time, and no active ulcer was identified.  
The rationale for this opinion was that Barrett's esophagus 
was a change in the mucosa that can occur in the esophagus 
when there is long-term exposure to stomach acids.  GERD can 
lead to Barrett's esophagus by allowing backwash of the 
stomach acids into the esophagus.  The veteran had been 
provided a Nissen procedure and medication to deal with his 
GERD.  It was further reported that the medical literature 
simply did not support any causal relationship between the 
veteran's Barrett's esophagus and GERD, and his service-
connected peptic ulcer disease.  The clinical opinion also 
clearly stated that the veteran's Barrett's esophagus was not 
caused by trauma from the concussion force of exploding 
shells.  

In July 2006, the veteran was provided his most recent VA 
examination for stomach, duodenum and peritoneal adhesions.  
The examining physician wrote that although the veteran had 
manifested ulcers in the past, almost certainly due to 
heliobacter pylori, this had been treated and probably 
eradicated.  

A VA outpatient treatment record from March 2005 noted that 
the veteran's GERD was well controlled on non-formulary 
Lansoprazole, which would be continued.  The veteran's 
Barrett's esophagus was noted to be without dysplasia since 
1998.  The likelihood of developing cancer was extremely low 
at this point.  The veteran currently had no alarm signs 
associated with these problems.  

A clear preponderance of the evidence on file is against a 
finding that the veteran's GERD with hiatal hernia and 
Barrett's esophagus, status-post Nissen fundoplication is 
attributable to any incident, injury or disease or active 
military service.  There is simply no evidence of these 
gastrointestinal diseases at any time during or for many 
years after the veteran was separated from service.  These 
diseases are shown to have had likely clinical onset in the 
1980's, and the only competent clinical opinion on file is 
against a finding that they are related to any incident of 
service, and that they are secondary to the veteran's 
service-connected peptic ulcer disease.  The veteran's peptic 
ulcer disease is never shown to have been particularly severe 
in nature, and is essentially shown to have been resolved 
upon antibiotic treatment for heliobacter pylori.  The 
veteran has presented no competent clinical opinion 
supporting his own allegations of having incurred these 
diseases during service or that they are somehow secondary to 
or aggravated by his service-connected peptic ulcer disease.  
There is a complete absence of any competent clinical 
evidence or opinion which shows or suggests that GERD with 
hiatal hernia and Barrett's esophagus, status-post Nissen 
fundoplication is in any way causally related to incidents of 
service, or to other service-connected disability.  



ORDER

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) with hiatal hernia and Barrett's esophagus, 
status-post Nissen fundoplication is denied.  




REMAND

In its July 2005 memorandum decision, the Court found that 
the VA examination of the veteran's right knee conducted in 
December 1999 was inadequate because it failed to comply with 
the Board's earlier remand order that the examination provide 
an opinion as to the degree to which pain and weakness 
contribute, if they did, to any current impairment of 
function of the right knee.  The Court provided no reason or 
basis for vacating the Board's decision with respect to the 
claim for increase for duodenal ulcer, and did not find the 
1999 VA examination for ulcer to be inadequate, but only 
commented that the veteran should be provided both new 
orthopedic and duodenum medical examinations, since both were 
at that time some five years old.  

The Board remanded the appeal in February 2006 for additional 
VA examinations of the duodenum and knee in compliance with 
the Court's order.  Additional examinations of the duodenum 
and knee were provided the veteran in July 2006.  The 
representative requested copies of these examinations and, in 
November 2006, wrote a letter to the RO indicating continuing 
dissatisfaction with these examinations.  

With regard to the gastrointestinal examination, the 
representative noted correctly that the examining VA 
physician referred to a "breath test" which had been 
conducted, but the results of which were not then available.  
The representative inquired into the results of this breath 
test, and the Board can find no evidence of it in the 
remaining VA outpatient treatment records on file.  
Accordingly, the veteran's claims folder must be referred 
back to Dr. F. Iber for clarification on this issue.  

The representative also argued that the July 2006 VA 
examination again failed to adequately address the DeLuca 
factors, which was the basis for the Court's action in 
vacating the Board's 2003 decision on the merits.  The 
representative argued that the physician's statement that the 
veteran's right knee had extension from minus 5 to 0 degrees 
with pain, did not indicate where the pain began in that 
range.  He also argued that the VA doctor's statement that 
flexion was from 70 to 90 degrees with pain was at odds with 
another portion of the examination which reported flexion as 
only from 0 to 45 degrees, which made it unclear whether the 
veteran had pain at or beyond 45 degrees, 70 degrees, and/or 
90 degrees.  He argued that the report noted that there were 
flare-ups along with painful motion, but that the report 
failed to assign or assess any additional limitation 
resulting during these flare-ups, as required by DeLuca.  He 
requested a new orthopedic examination.  

Accordingly, the case is REMANDED to the RO for following 
actions:  

1.  The RO should refer the veteran's 
claims folder back to the VA Edward Hines 
Hospital to Dr. F. Iber, and request that 
he locate the original results of the 
veteran's "breath test" which was 
apparently conducted on 29 June 2006.  
Having located these results, the doctor 
should review the claims folder and his 
July 2006 report of examination and 
provide an addendum which includes a 
discussion of the "breath test" results, 
and discuss any additional findings which 
are relevant to that examination.  If, 
for any reason, the 'breath test" results 
are of such significance as to require or 
indicate further examination of the 
veteran for duodenal ulcer, Dr. Iber 
should take the appropriate actions to 
have the veteran notified of an 
additional VA examination for ulcer, and 
complete this examination together with 
any additional diagnostic testing 
indicated.  The doctor should include a 
copy of the breath test results with the 
addendum report of examination for 
inclusion in the veteran's claims folder.  

2.  Thereafter, the veteran should be 
scheduled for another VA orthopedic 
examination of his right knee, by a 
physician who has not previously examined 
him.  This examination should be 
conducted in conformance with all VA knee 
examinations, but must include an 
adequate and detailed discussion with 
clear findings with respect to the 
veteran's ranges of motion, limitations 
of motion based upon pain, and the best 
possible estimate of additional 
limitations to the knee resulting from 
pain during flare-ups consistent with the 
representative's November 2006 statement 
of argument.  

3.  After completing the above 
development, the RO should initially 
review the addendum ulcer report and new 
orthopedic examination for completeness 
in light of the Court's July 2005 
decision, the Board's February 2006 
remand, and the representative's November 
2006 statement of argument.  If in any 
doubt, either or both of these reports 
must be returned for corrective action or 
clarification as necessary.  Thereafter, 
the RO should again address the issues on 
appeal.  If either issue may not be 
allowed to the veteran's satisfaction, he 
and the representative must be provided 
with a supplemental statement of the case 
which includes a discussion of the 
development requested in this and 
previous remands.  They must be offered 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


